—Order, Supreme Court, Bronx County (Dianne Renwick, J.), entered November 21, 2002, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, while working as a preventive maintenance truck inspector, was allegedly injured when he caught his foot on equipment left scattered in disarray by defendant’s employees in the back of one of defendant’s trucks. It appears that one of defendant’s supervisors had been warned two days before the accident that the condition in the rear of the truck posed a hazard to inspectors such as plaintiff, but the truck nonetheless continued to be left for inspection without remediation of the complained-of hazard and with the apparent expectation that the truck would be inspected shortly; plaintiff’s employer, apparently desirous of meeting this reasonably perceived expectation, arguably prompted plaintiff to work on the vehicle in its still-cluttered and disorganized state. In these circum*58stances, it cannot be said that prospect of the complained-of harm was not reasonably foreseeable as a matter of law (see Boerio v Haiss Motor Trucking Co., 7 AD2d 228, 232 [1959]; cf. Pinero v Rite Aid of N.Y., 294 AD2d 251, 252 [2002], affd 99 NY2d 541 [2002]). Concur — Tom, J.P., Sullivan, Rosenberger, Wallach* * and Gonzalez, JJ.

 Deceased June 1, 2003.